Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 1 of 25



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                    CASE NO.: 18-cv-23912-RNS

  MARTHA PHILLIPS, JERRY PHILLIPS,
  DARREN BROWN, ROSEMARY ELIAS
  and LUIS PEREZ-HERNANDEZ,
  on behalf of themselves and all others
  similarly-situated,

         Plaintiffs,
  v.                                                           CLASS ACTION COMPLAINT

  NCL CORPORATION LTD d/b/a                                    JURY DEMAND
  NORWEGIAN CRUISE LINES,
  a foreign corporation,

        Defendant.
  ______________________________________/

                AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs, Martha Phillips (“Mrs. Phillips”), Jerry Phillips (“Mr. Phillips”), Darren Brown

  (“Mr. Brown”), Rosemary Elias (“Mrs. Elias”) and Luis Perez-Hernandez (“Mr. Perez-

  Hernandez”) (collectively, “Plaintiffs”) bring this action against Defendant NCL Corporation LTD

  d/b/a Norwegian Cruise Lines (“Norwegian”) on behalf of themselves and a putative class of other

  similarly-situated consumers who paid a concealed kickback to Norwegian when they purchased

  travel insurance policies offered through Norwegian’s “Booksafe Travel Protection Plan.”

                                         INTRODUCTION

         1.      Over the past few years, a number of states and insurance regulators have conducted

  extensive investigations into the travel insurance industry, including its use of “distribution

  participants” to solicit the purchase of travel insurance. These regulators have identified a number

  of unfair and deceptive marketing and sales tactics used to sell “travel insurance,” including the
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 2 of 25
                    Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                Amended Class Action Complaint

  payment of undisclosed kick-backs to the “distribution participant” for every travel insurance

  policy sold, which are unwittingly funded by consumers. These undisclosed kick-backs are further

  concealed by the distribution participant’s practice of bundling the insurance product together with

  other, non-insurance products for a single price, while at the same time giving the impression that

  the insurance product is being purchased by the consumer on a pass-through basis from the insurer.

         2.      As a result of the regulatory investigations into these practices, various insurance

  companies offering travel insurance products, including specifically Transamerica Casualty

  Insurance    Company     (“Transamerica”)     and   Nationwide     Mutual    Insurance    Company

  (“Nationwide”), have entered into multi-state regulatory settlement agreements agreeing to cease

  these unfair and deceptive practices. However, none of these regulatory agreements have afforded

  relief directly to victimized consumers, nor have they prevented distribution participants, such as

  Norwegian, from continuing to engage in these highly misleading – but highly lucrative – business

  practices.

         3.      Very recently, Senator Edward J. Markey of Massachusetts released a report on his

  investigation into many of these unfair and deceptive practices in the context of the online travel

  insurance industry.1 The criticisms voiced in Senator Markey’s report include concerns that online

  travel insurance solicitations (1) offer only bare-bones travel insurance coverage with extensive

  exclusions; (2) utilize an online marketing process that encourages and pressure consumers to




  1
    Flyer Beware: Is Travel Insurance Worth It?: Senator Markey releases new report that details
  questionable travel insurance marketing practices for policies that overpromise and under-deliver,
  (August 21, 2018), https://www.markey.senate.gov/news/press-releases/flyer-beware-is-travel-
  insurance-worth-it (last accessed August 24, 2018); Flyer Beware: Is Travel Insurance Worth It?
  (August 2018) https://www.markey.senate.gov/imo/media/doc/Flyer%20Beware%20Report.pdf
  (last accessed August 24, 2018).


                                              Page 2 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 3 of 25
                     Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                 Amended Class Action Complaint

  purchase travel insurance policies; and (3) generate undisclosed fees that inflate the price of every

  travel insurance policy sold.

         4.      As alleged in detail below, Norwegian has engaged in precisely these unfair and

  deceptive practices on a nationwide basis from its headquarters in Miami, Florida, through its on-

  line marketing and selling of travel insurance policies in its “Booksafe Travel Protection Plan”

  (“BTPP”). The purpose of this action is: (1) to compensate Plaintiffs and other victimized

  consumers for Norwegian’s unfair and deceptive practices as a distribution participant in the sale

  of travel insurance, and (2) to put an end to Norwegian’s use of such unfair and deceptive sales

  practices.

         5.      Specifically, Norwegian’s BTPP includes the offer of a travel insurance policy

  (“Travel Insurance Policy”), issued (a) before October 1, 2017, by Transamerica or its affiliates

  (“the Transamerica Policy”) and (b) after October 1, 2017 by Nationwide or its affiliates (“the

  Nationwide Policy”). Norwegian’s website and other BTPP materials clearly state that the Travel

  Insurance Policy is independently underwritten by Transamerica or later Nationwide. Moreover,

  to obtain information about the Travel Insurance Policy, Norwegian’s website directs consumers

  through hyperlinks to a non-Norwegian website (https://affinitytravelcert.com/), which states on

  the website header “Aon Affinity” (“Aon”), who is the managing general agent for Transamerica

  and Nationwide.

         6.      A reasonable consumer, like Plaintiffs, would thus believe that they are contracting

  directly with Transamerica or Nationwide for the purchase of the Travel Insurance Policy, and that

  the premium for that Travel Insurance Policy is passed through to Transamerica or Nationwide by

  Norwegian from the price of the BTPP.




                                             Page 3 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 4 of 25
                     Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                 Amended Class Action Complaint

         7.      In reality, Norwegian receives an undisclosed kickback from Transamerica,

  Nationwide or Aon for every Travel Insurance Policy sold through its BTPP. One type of

  undisclosed kickback are unearned commissions. Another type of undisclosed kickback is that

  after every Travel Insurance Policy is sold, the Insurer then reinsures the risk of those policies with

  Norwegian’s Producer-Owned Reinsurance Company (“PORC”), also known as a “captive

  reinsurer,” the identity of whom discovery will reveal (the “Reinsurance Scheme”).

         8.      The Reinsurance Scheme was manufactured, designed and implemented by

  Norwegian, its PORC, the Insurer and its agents, and was conceived to prey upon consumers’ lack

  of choice in the voluntary travel insurance market to reap excessive and unfair gains that escape

  the watchful eyes of the consuming public and the insurance commissioners of all 50 states.

  Discovery will more fully reveal and explain that after each Travel Insurance Policy is sold by the

  Insurer, the Insurer reinsures the Travel Insurance Policy pursuant to a quota-share reinsurance

  treaty that allows the Insurer to transfer almost 100% of the amounts paid for the Travel Insurance

  Policies to Norwegian’s PORC, and subsequently to Norwegian. The PORC is essentially a

  mailbox with no real duties or staff, and is formed mainly to accept the funds for reinsuring the

  Insurer’s portfolio of Travel Insurance Policies. Because these Travel Insurance Policies (the

  amount of premiums collected vs. the amount of claims paid out) of 5–15% of every dollar paid,

  the sale of the Travel Insurance Policies essentially acts as a massive riskless profit generator. This

  is never disclosed to the consumers, who are misled into believing that the sale of the Travel

  Insurance Policy is in their best interest, and the money paid for the Travel Insurance Policy is

  collected by Norwegian and then passed through to the Insurer, from whom consumers purchase

  the Travel Insurance Policy.




                                              Page 4 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 5 of 25
                     Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                 Amended Class Action Complaint

         9.      Norwegian unfairly and deceptively conceals these kickbacks and the fact that

  consumers are unwittingly funding the kickbacks, while at the same time misleading consumers

  into the mistaken impression that the Travel Insurance Policy is in their best interest. Moreover,

  Norwegian unfairly and deceptively conceals the kickbacks by representing that the cost of the

  Travel Insurance Policies as pass-through charges when in fact they keep the lion’s share of the

  charges for themselves, either through unearned commissions or through the Reinsurance Scheme.

  A similar form of reinsurance kickback scheme was uncovered before this Court in Bowe v. Public

  Storage, 106 F.Supp.3d 1252, 1258–59, 1270 (S.D. Fla. 2015) (describing the Public Storage

  reinsurance kickback scheme and concluding that “a reasonable fact finder could find it was a

  deceptive practice for Public Storage to represent that the premiums would be ‘passed through’ to

  the insurance company and then secretly retain a portion of the insurance premium for itself.”).

  The Reinsurance Scheme is implemented in the exact same manner to all similarly-situated class

  members, and is directly quantifiable as damages under the Florida Deceptive and Unfair Trade

  Practices Act, §§ 501.201, et seq., Florida Statutes (“FDUTPA”), as interpreted by the Courts.

         10.      Plaintiffs accordingly seek relief for themselves and on behalf of a putative

  nationwide class of other similarly-situated consumers who purchased a Travel Insurance Policy

  through Norwegian’s BTPP (“the Class”) under the FDUTPA, as well as for unjust enrichment.

  Alternatively, Plaintiffs seek relief for a statewide subclass under the FDUTPA and unjust

  enrichment. Finally, Plaintiffs also seek declaratory and injunctive relief to put an end to

  Norwegian’s unfair and deceptive kickback practices.

         11.     Plaintiffs are not suing under any cruise ticket contract with Norwegian, which

  bears no significant relationship to this lawsuit such that none of its provisions apply to Plaintiffs’

  claims. Plaintiffs’ claims do not require any reference to, or construction of any portion of the



                                              Page 5 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 6 of 25
                     Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                 Amended Class Action Complaint

  Ticket Contract and more importantly, Plaintiffs hereby agree that they will never need to or in

  fact refer to any provision of the Ticket Contract to prove any of their asserted claims and resulting

  damages to the jury in this matter. In fact, this lawsuit has nothing to do with cruises, let alone the

  cruise ticket contract. This action solely relates to Norwegian’s business practices concerning its

  omissions relating to the independent sale of the Travel Insurance Policies and the remuneration

  Norwegian receives as a distribution participant in that sale, through unearned commissions from

  the Insurer or through the Reinsurance Scheme.

                             PARTIES, JURISDICTION, AND VENUE
          12.    Plaintiff Mrs. Phillips is, and at all material times was, an individual who resides in

  and is a citizen of Peach County, Georgia. Mrs. Phillips is over the age of 18 and is sui juris. Mrs.

  Phillips purchased a Travel Insurance Policy through Norwegian’s BTPP on or about April 12,

  2017.

          13.    Plaintiff Mr. Phillips is, and all material times was, an individual who resides in

  and is a citizen of Peach County, Georgia. Mr. Phillips is over the age of 18 and is sui juris. Mr.

  Phillips purchased a Travel Insurance Policy through Norwegian’s BTPP on or about April 12,

  2017.

          14.    Plaintiff Mr. Brown is, and all material times was, an individual who resides in and

  is a citizen of Indian River County, Florida. Mr. Brown is over the age of 18 and is sui juris. Mr.

  Brown purchased a Travel Insurance Policy through Norwegian’s BTPP on or about October 10,

  2016.

          15.    Plaintiff Mrs. Elias is, and all material times was, an individual who resides in and

  is a citizen of Miami-Dade County, Florida. Mrs. Elias is over the age of 18 and is sui juris. Mrs.

  Elias purchased a Travel Insurance Policy through Norwegian’s BTPP on or about March 1, 2017.




                                              Page 6 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 7 of 25
                     Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                 Amended Class Action Complaint

            16.   Plaintiff Mr. Perez-Hernandez is, and all material times was, an individual who

  resides in and is a citizen of Miami-Dade County, Florida. Mr. Perez-Hernandez is over the age of

  18 and is sui juris. Mr. Perez-Hernandez purchased a Travel Insurance Policy through Norwegian’s

  BTPP on or about March 1, 2017.

            17.   Defendant Norwegian, is a corporation and citizen of Florida, with its self-

  proclaimed “world headquarters” and principal place of business located 7665 Corporate Center

  Drive, Miami, FL, 33126. Norwegian does business regularly throughout the United States,

  including and from within the state of Florida.

            18.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(d)(2)(A) because this is an action for a sum exceeding $5,000,000.00, exclusive of interest

  and costs, and in which at least one class member is a citizen of a state different than the defendant.

            19.   This Court has personal jurisdiction over Norwegian because it continuously and

  systematically operates, conducts, engages in, and carries on business in Florida. Upon information

  and belief, Norwegian’s United States business operations (including specifically its functioning

  as a distribution participant for travel insurance) are controlled, directed, and for the most part

  carried out in Miami, Florida.

            20.   Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b) and § 1391(c)

  because Norwegian resides in this district for purposes of the statute.

            21.   Norwegian is subject to the personal jurisdiction of this Court for purposes of this

  action.

                                     COMMON ALLEGATIONS

            22.   Norwegian operates at least 15 ships with a combined capacity for 46,555

  passengers, sailing to destinations including the Caribbean, Cuba, the Bahamas, Mexican Riviera,



                                              Page 7 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 8 of 25
                      Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                  Amended Class Action Complaint

  Alaska, Hawaii, the Pacific Coast, Panama Canal, Bermuda, Canada, New England, South

  America, Australia, New Zealand, Europe, Asia, and Florida.2 In 2018, Norwegian was estimated

  to hold an 8.4% share of cruise industry revenue (or $3,898,000,000.00) and 8.7% of passengers

  (or 2,269,800).3

           23.    At all material times, Norwegian’s website (http://www.NCL.com) prompts

  customers to elect whether to purchase the BTPP, which necessarily includes a Travel Insurance

  Policy, in a separate, independent transaction. Similarly, Norwegian agents over the phone will

  require a customer to elect whether to purchase the BTPP, which necessarily includes a Travel

  Insurance Policy, pursuant to a standard script. A copy of the BTPP along with specimens of the

  Transamerica Policy and the Nationwide Policy are attached as Composite Exhibit A.

           24.    The Transamerica Policy and the Nationwide Policy each offer extremely limited

  coverage, operating as little more than an excess policy that pays secondary to “Other Valid and

  Collectible Group Insurance” or “indemnity.” See Composite Exhibit A.

           25.    Norwegian marketed the BTPP and the Travel Insurance Policies to its customers

  in a uniform fashion, such that when purchasing travel insurance the customer is exposed to the

  same marketing language soliciting the sale of the Travel Insurance Policy.

           26.    In making the Travel Insurance Policy available to customers, Norwegian does not

  hold itself out as the seller or issuer of the Travel Insurance Policy. Norwegian simply facilitates

  the sale of the Travel Insurance Policy as a distribution participant, by including it in the BTPP.




  2
   Gene Sloan, The fleet and home ports of Norwegian Cruise Line, by the numbers, USA Today,
  September 5, 2017, https://www.usatoday.com/story/travel/cruises/2017/09/05/fleet-and-home-
  ports-norwegian-cruise-line-numbers/632134001/ (last visited Sep 19, 2018).
  3
      https://www.cruisemarketwatch.com/market-share/ (last accessed September 19, 2018).


                                             Page 8 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 9 of 25
                     Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                 Amended Class Action Complaint

         27.     At the same time Norwegian marketed the BTPP to its customers, however, it was

  receiving a kickback in the form of, inter alia, an undisclosed, unearned commission on the sale

  of the Travel Insurance Policies. Norwegian further receives undisclosed kickbacks for the sale of

  the Travel Insurance Policies through, among other things, undisclosed, unearned commissions,

  and/or through ceded premiums taken as a result of the Reinsurance Scheme described at ¶¶ 7–9,

  supra. Norwegian deliberately omitted any disclosure of these kickbacks to Plaintiffs and the other

  members of the Class. Norwegian’s marketing practices were and are deceptive and unfair.

         28.     Norwegian furthermore uses the BTPP to further conceal its undisclosed profits in

  the sale of the Travel Insurance Policies, by bundling the insurance and non-insurance products

  into a single price package. Specifically, the BTPP is an amalgamation of three separate products

  offered for sale by three separate entities:

        The Cancellation Fee Waiver Program, a non-insurance product provided by Norwegian.
         If a purchaser canceled her cruise for a covered reason, Norwegian would waive its
         cancellation fee and refund the unused portion of the cruise.

        The Travel Insurance Policy an insurance product provided by Transamerica or
         Nationwide.

        The Carefree Worldwide Emergency Assistance Program, a non-insurance product
         provided by On Call International.
         29.     Although the BTPP was and is sold for one consolidated price, it was and is

  marketed as being comprised of three separate products, only one of which was provided by

  Norwegian, while the other two were provided by two different entities. Therefore, a reasonable

  consumer was misled into believing that the price she pays for the BTPP is comprised of three

  “pass-through” charges, which Norwegian simply collects and passes-through to each respective

  provider: a charge from Norwegian for the Cancellation Fee Waiver, a pass-through charge from




                                                 Page 9 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 10 of 25
                       Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                   Amended Class Action Complaint

   Transamerica or Nationwide for the Travel Insurance Policy, and a pass-through charge from On

   Call International for the Travel Assistance Program.

          30.     By bundling the Travel Insurance Policy into the BTPP, Norwegian is able to

   further conceal the fact that consumers were being vastly overcharged for the Travel Insurance

   Policy due to the kickbacks Norwegian received for every Transamerica Insurance Policy sold

   through its BTPP.

          31.     At all material times, Norwegian aggressively marketed the BTPP to its customers

   while concealing its profit interest in the sale of the Travel Insurance Policy. These marketing

   practices were deceptive and unfair.

          32.     Despite aggressively marketing the BTPP, Norwegian has never disclosed that it

   receives a profit based on the sale of the Travel Insurance Policy, and has never disclosed the

   Reinsurance Scheme that results in Norwegian retaining almost the entire premium paid. Indeed,

   in its BTPP marketing materials, Norwegian differentiated that while the Cancellation Fee Waiver

   Program is “provided by Norwegian Cruise Lines,” the Travel Insurance Policy is underwritten by

   the Insurer, without more.

          33.     Through these misleading marketing materials, objective consumers would

   reasonably infer that when they purchased a BTPP, the funds to cover the Travel Insurance Policy’s

   cost were transmitted to the Insurer, who Norwegian identified as the company offering the Travel

   Insurance Policy for sale to the customer.

          34.     In reality, and completely unbeknownst to the consumer, the price charged for the

   Travel Insurance Policy was inflated because, in addition to charging the premium for the Travel

   Insurance Policy, Norwegian charged and received the undisclosed, unearned commission from




                                                Page 10 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 11 of 25
                      Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                  Amended Class Action Complaint

   the Insurer in exchange for making the Insurer the exclusive travel insurance provider for the

   BTPP.

           35.    Moreover, the Reinsurance Scheme is never disclosed to consumers. It is never

   disclosed to consumers that the Insurer reinsures the Travel Insurance Policy premiums through

   Norwegian’s PORC, which results in nearly 100% of the premiums and risk being transferred to

   Norwegian. As explained above, see ¶¶ 7–9, supra, because the Travel Insurance Policy has an

   extremely low loss ratio, the Reinsurance Scheme insures that the sale of each Travel Insurance

   Policy results in almost pure profit to Norwegian, when consumers are misled into believing they

   are purchasing insurance from the Insurer.

           36.    Thus, by offering the Travel Insurance Policy through the BTPP, Norwegian

   created for itself a massive hidden profit-center. These unfair and deceptive practices affect every

   consumer that purchases the Travel Insurance Policy in the exact same manner and results in a

   direct loss for each consumer, which is quantifiable and collectible under FDUTPA.

           37.    In short, Norwegian has, through omission, engaged in a pattern of unlawful

   profiteering, deceit, and self-dealing with regard to the Travel Insurance Policies.

           38.    Recently, travel insurers around the country, including both Transamerica and

   Nationwide, have entered into multi-state regulatory settlement agreements regarding their unfair

   and deceptive practices in the marketing of travel insurance. Attached as Composite Exhibit B are

   copies of the multi-state regulatory agreements Transamerica entered into on December 15, 2017

   and Nationwide entered into on January 3, 2018.

           39.    A condition of Transamerica’s multi-state regulatory agreement required

   Transamerica to exit the travel insurance industry entirely for five years as a result of the unfair




                                              Page 11 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 12 of 25
                       Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                   Amended Class Action Complaint

   and deceptive business practices Transamerica employed and allowed its distribution partners,

   such as Norwegian, to employ.

          40.      Under the regulatory settlements, the unfair and deceptive practices travel insurers

   have agreed will no longer be used include:

               combining and packaging the cost of Assistance Services or Travel
                Cancellation Fee Waivers with the cost of Travel Insurance in its rate filings
                and in the sale of Travel Insurance to consumers;
               allowing Distribution Participants to combine and package the cost of
                Assistance Services or Travel Cancellation Fee Waivers with the cost of Travel
                Insurance when offering these products and services for sale; and
               charging a separate fee for travel insurance in addition to the travel insurance
                premium or add any charges or fees for any of the travel insurance products or
                related services without a separate written agreement with the insured.
   See Composite Exhibit B.

          41.      Throughout the Class Period, Norwegian engaged in these practices in the

   marketing and sale of the Travel Insurance Policy through Norwegian’s BTPP. Since Nationwide

   and Transamerica entered into these multi-state regulatory agreements, Norwegian has in some

   instances modified its website’s functionality and marketing materials to attempt to conform to

   their requirements. Discovery will reveal the timing of these changes and past versions of

   Norwegian’s website that utilized highly deceptive and unfair tactics to mislead consumers into

   purchasing the Travel Insurance Policy so that Norwegian could unfairly profit at consumers’

   expense.

          42.      Although Transamerica has exited the travel insurance industry as of December 31,

   2017, since October 2017 Norwegian has offered the Nationwide Policy in its BTPPs, still utilizes




                                               Page 12 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 13 of 25
                     Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                 Amended Class Action Complaint

   the deceptive and unfair marketing and sales practices outlined in this Complaint, and is still

   receiving substantial kickbacks for every Travel Insurance Policy sold through its BTPP.

          43.     Norwegian has never disclosed to Plaintiff, or any of the class members, the true

   nature of its relationship with Transamerica or Nationwide. Specifically, Norwegian never

   disclosed the fact that it received substantial kickbacks on the Transamerica Policy that Norwegian

   offered for sale with the BTPP. Nor has Norwegian ever disclosed that it is still receiving

   substantial kickbacks on every Travel Insurance Policy it sells.

          44.     The BTPP (and certainly the Travel Insurance Policies) would have been offered

   to Plaintiffs at a lower price but for the kickbacks paid to Norwegian.

                             PLAINTIFF-SPECIFIC ALLEGATIONS

     i.   Martha and Jerry Phillips

          45.     On or about April 12, 2017, Mr. and Mrs. Phillips purchased a Norwegian BTPP

   containing the Transamerica Policy for $218.00. See Exhibit C.

          46.     On the date that Mr. and Mrs. Phillips purchased the BTPP, they did not know about

   Norwegian’s kickback schemes. Mr. and Mrs. Phillips would not have purchased the BTPP had

   they known that the price of the BTPP or Travel Insurance Policy was inflated because of the

   kickbacks from Transamerica, Nationwide or Aon to Norwegian in exchange for placement as the

   exclusive travel insurance providers for Norwegian. Instead, Mr. and Mrs. Phillips would have

   purchased a stand-alone insurance policy from another insurer, or self-insured.

          47.     The BTPP (and certainly the Travel Insurance Policy) would have been offered at

   a lower price but for the kickbacks to Norwegian.

          48.     As a consequence of purchasing the Travel Insurance Policy, Mr. and Mrs. Phillips

   lost money in the form of the overcharges paid as a result of the kickbacks to Norwegian.



                                             Page 13 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 14 of 25
                     Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                 Amended Class Action Complaint

            49.   Moreover, as a result of the undisclosed Reinsurance Scheme, Mr. and Mrs. Phillips

   were damaged by paying what was misrepresented to them to a be a “pass-through” charge for the

   Travel Insurance Policy to the Insurer, when in reality Norwegian ultimately kept most of the

   money.

    ii.     Darren Brown

            50.   On or about October 10, 2016, Mr. Brown purchased a Norwegian BTPP containing

   the Transamerica Policy for $198.00. See Exhibit D.

            51.   On the dates that Mr. Brown purchased the BTPP, he did not know about

   Norwegian’s kickback scheme. Mr. Brown would not have purchased the BTPP had he known

   that the price of the BTPP or Travel Insurance Policy was inflated because of the kickbacks from

   Transamerica, Nationwide or Aon to Norwegian in exchange for placement as the exclusive travel

   insurance providers for Norwegian. Instead, Mr. Brown would have purchased a stand-alone

   insurance policy from another insurer, or self-insured.

            52.   The BTPP (and certainly the Travel Insurance Policy) would have been offered at

   a lower price but for the kickbacks to Norwegian.

            53.   As a consequence of purchasing the Travel Insurance Policy, Mr. Brown lost

   money in the form of the overcharges paid as a result of the kickbacks to Norwegian.

            54.   Moreover, as a result of the undisclosed Reinsurance Scheme, Mr. Brown was

   damaged by paying what was misrepresented to him to a be a “pass-through” charge for the Travel

   Insurance Policy to the Insurer, when in reality Norwegian ultimately kept most of the money.

    iii.    Rosemary Elias and Luis Perez-Hernandez

            55.   On or about March 1, 2017, Mrs. Elias and Mr. Perez-Hernandez purchased a

   Norwegian BTPP containing the Transamerica Policy for $118.00. See Exhibit E.



                                             Page 14 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 15 of 25
                       Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                   Amended Class Action Complaint

           56.      On the date that Mrs. Elias and Mr. Perez-Hernandez purchased the BTPP, they did

   not know about Norwegian’s kickback scheme. Mrs. Elias and Mr. Perez-Hernandez would not

   have purchased the BTPP had they known that the price of the BTPP or Travel Insurance Policy

   was inflated because of the kickbacks from Transamerica, Nationwide or Aon to Norwegian in

   exchange for placement as the exclusive travel insurance providers for Norwegian. Instead, Mrs.

   Elias and Mr. Perez-Hernandez would have purchased a stand-alone insurance policy from another

   insurer, or self-insured.

           57.       The BTPP (and certainly the Travel Insurance Policy) would have been offered at

   a lower price but for the kickbacks to Norwegian.

           58.      As a consequence of purchasing the Travel Insurance Policies, Mrs. Elias and Mr.

   Perez-Hernandez lost money in the form of the overcharges paid as a result of the kickbacks to

   Norwegian.

           59.      Moreover, as a result of the undisclosed Reinsurance Scheme, Mrs. Elias and Mr.

   Perez-Hernandez were damaged by paying what was misrepresented to them to a be a “pass-

   through” charge for the Travel Insurance Policy to the Insurer, when in reality Norwegian

   ultimately kept most of the money.

                                   CLASS ACTION ALLEGATIONS

           60.      Plaintiffs bring this Complaint as a class action pursuant to Federal Rule of Civil

   Procedure 23.

                 A. Class Definitions

           61.      Plaintiffs bring this action against Norwegian on behalf of themselves and all other

   persons similarly-situated. Plaintiffs seek to represent the following nationwide class:

                    All persons who, within the applicable limitations period, purchased a
                    Travel Insurance Policy through Norwegian’s Booksafe Travel Protection


                                               Page 15 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 16 of 25
                       Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                   Amended Class Action Complaint

                    Plan. Excluded from this class are Norwegian, its affiliates, subsidiaries,
                    agents, board members, directors, officers, and/or employees (“the Class”).
           62.      Alternatively, Plaintiffs seek the certification of the following subclass for residents

   of the state of Florida:

                 A. Florida subclass:
                       All Florida persons who, within the applicable limitations period,
                       purchased a Travel Insurance Policy through Norwegian’s Booksafe
                       Travel Protection Plan. Excluded from this class are Norwegian, its
                       affiliates, subsidiaries, agents, board members, directors, officers,
                       and/or employees.
           63.      Plaintiffs reserve the right to modify or amend the definition of the proposed Class

   before or after the Court determines whether such certification is appropriate. In particular,

   Plaintiffs may amend the complaint to join in additional consumers from other states in order to

   seek the certification of additional statewide classes or subclasses.

           64.      Norwegian has subjected Plaintiffs and the members of the Class to the same unfair,

   unlawful, and deceptive practices and harmed them in the same manner. The conduct described

   above was Norwegian’s standardized and uniform business practice.

                 B. Numerosity

           65.      The individual class members are so numerous that joinder of all members in a

   single action is impracticable. Norwegian operates thousands of cruises a year, and upon

   information and belief, it has sold thousands of Travel Insurance Policies during the Class Period.

           66.      The individual Class members are ascertainable, as the names and addresses of all

   Class members can be identified in the business records maintained by Norwegian. The precise

   number of Class members number at least in the thousands and can only be obtained through

   discovery, but the numbers are clearly more than can be consolidated in one complaint such that




                                                Page 16 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 17 of 25
                       Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                   Amended Class Action Complaint

   it would be impractical for each member to bring suit individually. Plaintiffs do not anticipate any

   difficulties in the management of the action as a class action.

                C. Commonality/Predominance

          67.      Common questions of law and fact exist as to Plaintiffs’ and the Class members’

   claims. These common questions predominate over any questions solely affecting individual Class

   members, including, but not limited to, the following:

                a. Whether Norwegian engaged in a deceptive and unfair business practice by
                   omitting disclosure of its financial interest in offering and selling the Travel
                   Insurance Policies for the Insurer;
                b. Whether Norwegian engaged in a deceptive and unfair business practice by
                   omitting disclosure of the Reinsurance Scheme in offering and selling the Travel
                   Insurance Policies for the Insurer;
                c. Whether Norwegian further concealed the omission by bundling the insurance and
                   non-insurance products to lead the reasonable consumer to believe she was paying
                   a pass-through charge to the Insurer for the Travel Insurance Policy;
                d. Whether Norwegian received undisclosed kickbacks, commissions, or fees from
                   the sale of the Travel Insurance Policies for the Insurer;
                e. Whether and to what extent Norwegian’s conduct has caused injury to the Plaintiffs
                   and the other members of the Class;
                f. Whether and to what extent Norwegian’s unfair and deceptive practices are ongoing
                   such that declaratory and/or injunctive relief are warranted.
                D. Typicality

          68.      Plaintiffs are members of the Class they seek to represent. Plaintiffs’ claims are

   typical of the respective Class claims because of the similarity, uniformity, and common purpose

   of Norwegian’s challenged misconduct conduct. Each Class member has sustained, and will

   continue to sustain, damages in the same manner as Plaintiffs as a result of Norwegian’s challenged

   practices.




                                              Page 17 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 18 of 25
                         Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                     Amended Class Action Complaint

                   E. Adequacy of Representation

             69.      Plaintiffs are adequate representatives of the Class they seek to represent and will

   fairly and adequately protect the interests of the Class members. Plaintiffs are committed to the

   vigorous prosecution of this action and has retained competent counsel, highly experienced in

   litigation of this nature, to represent them. There is no hostility between Plaintiffs and the unnamed

   Class members. Plaintiffs anticipate no difficulty in the management of this litigation as a Class

   action.

             70.      To prosecute this case, Plaintiffs have chosen the undersigned law firms, which

   have the financial and legal resources to meet the substantial costs and legal issues associated with

   this type of consumer class litigation.

                   F. Requirements of Fed. R. Civ. P. 23(b)(3)

             71.      The questions of law or fact common to Plaintiffs’ and each Class member’s claims

   predominate over any questions of law or fact affecting only individual members of the class. All

   claims by Plaintiffs and the unnamed Class members are based on the common marketing and

   sales practices Norwegian utilized in its sale of the Travel Insurance Policies to Plaintiffs and the

   unnamed Class members.

             72.      Common issues predominate when, as here, liability can be determined on a class-

   wide basis, even when there will be some individualized damages determinations.

             73.      As a result, when determining whether common questions predominate, courts

   focus on the liability issue, and if the liability issue is common to the class as is in the case at bar,

   common questions will be held to predominate over individual questions.




                                                 Page 18 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 19 of 25
                       Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                   Amended Class Action Complaint

                G. Superiority

          74.      A class action is superior to individual actions in part because of the non-

   exhaustive factors listed below:

                a. Joinder of all Class members would create extreme hardship and inconvenience for
                   the affected customers as they reside throughout the country;
                b. Individual claims by Class members are impractical because the costs to pursue
                   individual claims exceed the value of what any one Class member has at stake. As
                   a result, individual Class members have no interest in prosecuting and controlling
                   separate actions;
                c. There are no known individual Class members who are interested in individually
                   controlling the prosecution of separate actions;
                d. The interests of justice will be well served by resolving the common disputes of
                   potential Class members in one forum;
                e. Individual suits would not be cost effective or economically maintainable as
                   individual actions; and
                f. The action is manageable as a class action.

                H. Requirements of Fed. R. Civ. P. 23(b)(1) & (2)

          75.      Prosecuting separate actions by or against individual Class members would create

   a risk of inconsistent or varying adjudications with respect to individual Class members that would

   establish incompatible standards of conduct for the party opposing the Class.

          76.      Norwegian has acted or failed to act in a manner generally applicable to the Class,

   thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

   to the Class as a whole.




                                              Page 19 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 20 of 25
                         Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                     Amended Class Action Complaint

                                                COUNT I
     VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                (Alleged on behalf of the Class, or alternatively a Florida Subclass)
          77.     Plaintiffs re-allege paragraphs 1 through 76 as if fully set forth herein and further

   allege the following.

          78.     This Count is brought pursuant to the Florida Deceptive and Unfair Trade Practices

   Act, §§ 501.201, et seq., Florida Statutes (“FDUTPA”).

          79.     FDUTPA prohibits “unfair methods of competition, unconscionable acts or

   practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.” §

   501.204, Fla. Stat.

          80.     At all material times, Plaintiffs and all members of the Class were consumers within

   the meaning of Section 501.203, Fla. Stat., and are entitled to relief under FDUTPA in accordance

   with Section 501.211, Fla. Stat.

          81.     At all times material, Norwegian conducted trade and commerce within the

   meaning of Section 501.203, Fla. Stat.

          82.     Norwegian’s conduct of utilizing deceptive and unfair marketing and sales

   practices, including but not limited to representing the sale of the Travel Insurance Policy as a

   pass-through transaction while charging inflated amounts for the Travel Insurance Policies to

   Plaintiffs and the other members of the Class and taking unearned commissions therefrom, as well

   as representing the sale of the Travel Insurance Policy as a pass-through transaction while taking

   ceded premiums as a result of the Reinsurance Scheme that it has never disclosed to consumers,

   violates FDUTPA. Norwegian’s challenged conduct was conceived, devised, planned,

   implemented, approved, and executed within the State of Florida, which has an interest in

   prohibiting violations of FDUTPA by defendants operating from within the State.



                                               Page 20 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 21 of 25
                       Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                   Amended Class Action Complaint

          83.      Norwegian is not a bank or savings and loan association regulated by the Florida

   Office of Financial Regulation of the Financial Services Commission. Further, it is not a bank or

   savings and loan association regulated by federal agencies.

          84.      Norwegian is not an insurance company, nor is it a licensed provider of travel

   insurance under section 626.321(1)(c), Florida Statutes, nor does it have the necessary

   appointments pursuant to section 626.112(1)(a), Florida Statutes, for selling travel insurance

   products, and is therefore not regulated by the Office of Insurance Regulation of the Financial

   Services Commission or the Department of Financial Services.

          85.      At all material times, Norwegian engaged in unlawful schemes and courses of

   conduct through one or more of the unfair and deceptive acts and practices:

                a. Taking kickbacks, in the form of, among other things, unearned and
                   undisclosed commissions from the sales of the Travel Insurance Policies in
                   exchange for making Transamerica (before October 1, 2017) and/or
                   Nationwide (from October 1, 2017 on) the exclusive travel insurance
                   provider for the BTPP, and therefore charging an inflated price for the cost
                   of the Travel Insurance Policies.
                b. Taking kickbacks, in the form of, among other things, ceded premiums
                   through the Reinsurance Scheme, as described at ¶¶ 7–9, supra.
                c. Bundling the Travel Insurance Policies with non-insurance products into the
                   BTPP and charging a single price for the BTPP, so consumers did not know
                   what amounts they were paying for each of the three bundled
                   products/services; and
                d. Presenting the BTPP to create the impression that it was comprised of three
                   pass-through charges: (1) the cost of the Cancellation Fee Waiver, (2) the
                   cost of the Travel Insurance Policy, and (3) the cost of Travel Assistance,
                   even though Norwegian took an unearned, undisclosed commission from
                   the inflated price of the Travel Insurance Policy, and further even though
                   Norwegian never disclosed the Reinsurance Scheme to consumers and the
                   fact that, as a result of the Reinsurance Scheme, Norwegian ultimately kept
                   almost the entire cost of the Travel Insurance Policy.
          86.      The concealment and omissions of material facts and deceptions alleged in the

   foregoing paragraphs occurred in connection with Norwegian’s trade and commerce in Florida.



                                              Page 21 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 22 of 25
                      Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                  Amended Class Action Complaint

          87.     Plaintiffs and the other members of the Class have sustained actual damages in the

   form of Norwegian’s kickbacks, which take the form of, among other things, significant unearned

   commissions and/or ceded reinsurance premiums from every Travel Insurance Policy sold, as a

   direct and proximate result of Norwegian’s unfair and unconscionable practices. Section

   501.211(2), Florida Statutes, provides Plaintiff and the other members of the Class a private right

   of action against Norwegian and entitles them to recover their actual damages, plus attorneys’ fees

   and costs.

          88.     Norwegian still utilizes many of the deceptive acts and practices described above

   and is still collecting kickbacks in the form of, among other things, significant unearned

   commissions and/or ceded reinsurance premiums from every Travel Insurance Policy sold.

   Plaintiffs and the other members of the Class have suffered and will continue to suffer irreparable

   harm if Norwegian continues to engage in such deceptive, unfair, and unreasonable practices.

   Section 501.211(1) entitles Plaintiffs and the Class to obtain declaratory and injunctive relief to

   put an end to Norwegian’s unfair and deceptive scheme.

           WHEREFORE, Plaintiffs, on behalf of themselves and the Class, demand judgment
   against Norwegian for compensatory damages, pre- and post-judgment interest, attorneys’ fees,
   injunctive and declaratory relief, costs incurred in bringing this action, and any other relief as this
   Court deems just and proper.

                                                 COUNT II
                                       UNJUST ENRICHMENT
                (Alleged on behalf of the Class, or alternatively a Florida Subclass)
          89.     Plaintiffs re-allege paragraphs 1 through 76 as if fully set forth herein and further

   allege the following.

          90.     Plaintiffs and each member of the Class conferred a direct benefit on Norwegian

   through their payments for the Travel Insurance Policies, allowing Norwegian to enrich itself to

   the detriment of Plaintiffs and the Class.


                                                Page 22 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 23 of 25
                     Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                 Amended Class Action Complaint

          91.     Norwegian appreciated, accepted, and retained this benefit, as it garnered

   substantial profits by virtue of its insurance kickback scheme, including the ceded premiums taken

   as a result of the undisclosed and concealed Reinsurance Scheme.

          92.     Under the circumstances, it would be unjust and inequitable to allow Norwegian to

   retain this benefit, as it was obtained through false and misleading representations.

          93.     Plaintiffs and the class suffered damages as a result of Norwegian’s unjust

   enrichment.

           WHEREFORE, Plaintiffs, on behalf of themselves and the Class, demand an award
   against Norwegian in the amounts by which it has been unjustly enriched at Plaintiffs’ and the
   Class members’ expense, costs incurred in bringing this action, and any other relief as this Court
   deems just and proper.

                                       PRAYER FOR RELIEF
          Plaintiffs accordingly respectfully request that the Court enter its Orders and Judgment:

          a. Certifying this action to be a proper class action maintainable pursuant to Rule
             23(a) and Rule 23(b)(1) and (2), or Rule 23(b)(3), Federal Rules of Civil
             Procedure, and appointing Plaintiffs as representatives of the Class(es), and
             appointing undersigned counsel as Class Counsel;
          b. Enjoining Norwegian from continuing the acts and practices challenged by the
             Plaintiffs, including an order requiring Norwegian to make full disclosure to
             consumers of its retention of Travel Insurance Policy premiums sold through
             the BTPP and the amount of the kickback it receives, including as a result of
             the Reinsurance Scheme described in ¶¶ 7–9, supra;
          c. Awarding Plaintiffs and the Class damages, injunctive relief, declaratory relief,
             attorneys’ fees, and costs under FDUTPA;
          d. Restitution of all insurance premiums paid by Plaintiffs and members of the
             Class, as a result of the wrongs alleged herein, in an amount to be determined
             at trial;
          e. Awarding pre-judgment and post-judgment interest at the maximum rate
             permitted by applicable law;
          f. Awarding Plaintiffs and Class members costs and disbursements and
             reasonable allowances for the fees of Plaintiffs’ and the Class Counsel and
             experts, and reimbursement of expenses;
          g. Awarding such other relief as the Court deems just, equitable and proper.


                                              Page 23 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 24 of 25
                    Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                Amended Class Action Complaint

                                   DEMAND FOR JURY TRIAL

         Plaintiffs hereby demand a jury trial as to all claims so triable.

   Dated: December 11, 2018.

                                                Respectfully submitted,

                                                By: /s/ Adam Moskowitz__

                                                     Adam Moskowitz, Esq.
                                                     Florida Bar No. 984280
                                                     adam@moskowitz-law.com
                                                     Howard M. Bushman, Esq.
                                                     Florida Bar No. 0364230
                                                     howard@moskowitz-law.com
                                                     Joseph M. Kaye, Esq.
                                                     Florida Bar No. 117520
                                                     joseph@moskowitz-law.com
                                                     THE MOSKOWITZ LAW FIRM, PLLC
                                                     2 Alhambra Plaza
                                                     Suite 601
                                                     Coral Gables, FL 33134
                                                     Telephone: (305) 740-1423

                                                     Andrew S. Friedman
                                                     (admitted Pro Hac Vice)
                                                     afriedman@bffb.com
                                                     Francis J. Balint, Jr.
                                                     (admitted Pro Hac Vice)
                                                     fbalint@bffb.com
                                                     BONNETT, FAIRBOURN, FRIEDMAN &
                                                     BALINT, P.C.
                                                     2325 East Camelback Road, Suite 300
                                                     Phoenix, Arizona 85016
                                                     Tel: (602) 274-1100
                                                     Fax: (602) 274-1199

                                                     Kimberly Lambert Adams
                                                     Florida Bar No. 14479
                                                     kadams@levinlaw.com
                                                     LEVIN,      PAPANTONIO, THOMAS,
                                                     MITCHELL, RAFFERTY, PROCTOR,
                                                     P.A.
                                                     316 South Baylen St.
                                                     Pensacola, FL 32502


                                             Page 24 of 25
Case 1:18-cv-23912-RNS Document 22 Entered on FLSD Docket 12/11/2018 Page 25 of 25
                     Martha Phillips, et al. v. NCL Corporation LTD d/b/a Norwegian Cruise Lines
                                                                 Amended Class Action Complaint

                                                     Tel: (850) 435-7056
                                                     Fax: (850) 436-7056

                                                     William F. “Chip” Merlin, Jr.
                                                     Florida Bar No. 364721
                                                     cmerlin@MerlinLawGroup.com
                                                     MERLIN LAW GROUP
                                                     777 S. Harbour Island Blvd., Suite 950
                                                     Tampa, FL 33602
                                                     Telephone: (813) 229-1000
                                                     Facsimile: (813) 229-3692

                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was filed on December 11,

   2018 with the Court via CM/ECF system, which will send notification of such filing to all attorneys

   of record.


                                                        By: /s/Adam Moskowitz




                                             Page 25 of 25
